Mr. Justice McBride delivered the opinion, of the court. 2. Railboads, § 7B4*—when question whether failure to look and listen is negligence is for jury. In an action against a railroad company to recover for the death of a pedestrian at a highway crossing, held under the facts of the case it was a question for the jury to determine whether the deceased was negligent in failing to look and listen for the approaching train, it appearing that by looking he could have seen the train approaching, but it also appearing that a train on another track attracted his attention and that the highway ran diagonally across the tracks so that in crossing, his back was nearly towards the approaching train. 3. Railboads, § 770*—when giving of instruction inapplicable to pleadings and evidence reversible error. In an action against a railroad company to recover for the death of plaintiff’s intestate at a highway crossing, the giving of an instruction which directed a verdict and injected into the case the question whether the defendant was running its train over the crossing at a greater speed than usual and than was reasonably safe to persons about to cross the tracks, held reversible error where the declaration did not charge and there was no evidence tending to show that the train was running at an unusual or excessive rate of speed.